DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATAGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species and more than one subspecies of the generic invention. These species and subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The silencer species (122, ¶ 0073 of the specification) are as follows: 
	Species I	Figs. 15A, 15B, 15C (Claims 1, 4-8, and 10-13);  
	Species II	Figs. 16A, 16B, 16C (Claims 1, 4-8, and 10-13); and
	Species III 	Figs. 17A, 17B, 17C (Claims 1, 4-8, and 10-13);.  

The silencer installation subspecies (installation of 122, ¶ 0062 of the specification) are as follows (if Species I, II, or III are selected above): 
	Subspecies A	Press Fit Installation (Fig. 9A) (Claim 2);
	Subspecies B	Welding Installation Method (Fig. 9B) (Claim 2); and 


The flow valve subspecies are as follows (if Species I, II, or III are selected above): 
	Subspecies (i)	Reed Valve (115, ¶ 0051, Figs 1-3) flow valve arrangement (Claim 9); and
	Subspecies (ii) 	Check Valve Sheet Stop Stud (118, ¶ 0051, Figs. 4 and 5) flow valve arrangement.    

Applicant is required, in reply to this action, to elect a single species and subspecies (if applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species and/or subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, independent Claim 1 is generic to Species I, II, and III. 
Species I, II, and III and Subspecies A, B, and C and Subspecies (i) and (ii) each lack unity of invention because even though the inventions of these species and subspecies require the technical feature of a silencing device arranged above the scroll assembly and comprising a partition plate and a silencer, the partition plate being configured to divide an internal space of the scroll compressor into a high-pressure chamber and a low- pressure chamber, the partition plate having a central through hole, the silencer being arranged above the gas outlet, wherein the silencer is fixed to the central through hole and is independent from the scroll assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art of at least US6220839 (Sheridan et al.) (SHERIDAN).
Specifically, it is noted that the common technical feature as recited in independent Claim 1 as described above is disclosed by SHERIDAN as follows:

1. A scroll compressor (compressor 10, title, Abstract, Figs. 1-10), comprising: 
	a scroll assembly comprising an orbiting scroll (orbiting scroll 58, col. 3, line 22, Fig. 1) and a non-orbiting scroll (non-orbiting scroll member 70, col. 3, line 35), the orbiting scroll (58) and the non-orbiting scroll (70) comprising respectively an orbiting scroll profile and a non-orbiting scroll profile (the profiles of these elements is best seen in Fig. 1) and cooperating with each other to form a series of compression chambers (spaces between wraps 60 of the orbiting scroll 58 (col. 3, lines 44 and 45) and wraps 72 of the fixed scroll 70, col. 3, lines 43 and 44, Fig. 1), and the scroll assembly (58 + 70, in combination) defining a gas outlet (discharge passage 74, col. 3, line 47, Fig. 1); and 
	a silencing device (partition 22 + muffler 82 + reactive muffler 104, in combination, col. 2, line 63 and col. 4, lines 25-30, Figs. 1 and 4) arranged above the scroll assembly (58 + 70, in combination) and comprising a partition plate (partition 22, Figs. 1 and 4) and a silencer (baffles/reactive muffler 104, Fig. 4), the partition plate (22) being configured to divide an internal space of the scroll compressor (10) into a high-pressure chamber (discharge chamber 23 is a high pressure chamber located above 22 in Fig. 1, col. 2, lines 62 and 63) and a low-pressure chamber (intake 75 is located below 22 in Fig. 1, col. 3, lines 39-42), the partition plate (22) having a central through hole (the space defined by 22 and which 82 extends upward into, Fig. 1), the silencer (104) being arranged above the gas outlet (74), 
	wherein the silencer (104) is fixed to the central through hole (104 is fixedly positioned in the central through hole of the partition 22 and attached to the muffler structure 82, col. 4, lines 25-30, Fig. 4) and is independent from the scroll assembly (104 is an structural element different and independent from the structural elements of 58 and 70 and which is located in a different area of scroll compressor 10 not bounded within the space occupied by the orbiting and non-orbiting scroll structures 58 and 70).


Applicant Is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species and/or subspecies to be examined (i.e., if Group I is elected please also elect one of Species A or Species B and if Group II is elected please also elect one of Species C or Species D or Species E and also elect one subspecies from the following: Subspecies 1, Subspecies 2, Subspecies 3, or Subspecies 4) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse, if the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
A telephone call was not made to request an oral election in the above restriction requirement as Applicants reside outside of the United States.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday January 17, 2022

/Mary Davis/Primary Examiner, Art Unit 3746